Exhibit 10.1

TENDER OFFER SUPPORT AGREEMENT

This Agreement (“Agreement”) is made and entered into as of February 12, 2016,
by and among Pacholder High Yield Fund, Inc. (the “Fund”), J.P. Morgan
Investment Management Inc. (“JPMIM” and, together with the Fund, the “Fund
Parties”) and RiverNorth Capital Management, LLC (“RNCM”), RiverNorth Capital
Partners, L.P. (“RNCP”) and RiverNorth Institutional Partners, L.P. (“RNIP” and,
together with RNCM, RNCP and RNIP the “RiverNorth Parties”).

WHEREAS, the RiverNorth Parties and their affiliates (together, “RiverNorth”)
are substantial holders of auction rate preferred shares issued by the Fund (the
“ARPS”), a closed-end investment company registered under the Investment Company
Act of 1940 for which JPMIM currently serves as investment adviser;

WHEREAS, the RiverNorth Parties have engaged in discussions with the Fund
Parties regarding the RiverNorth Parties’ proposal that the Fund pursue
liquidity alternatives for the outstanding ARPS of the Fund, including a
proposal that the Fund conduct an issuer tender offer for the ARPS, and in that
connection entered into a confidentiality agreement dated May 27, 2015, as
amended from time to time (the “Confidentiality Agreement”), regarding
confidentiality obligations with respect to the discussions (together, the
“Discussions”);

WHEREAS, the parties wish to resolve various matters associated with the
Discussions and RiverNorth’s holdings of the ARPS.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Tender Offer.

Subject to satisfaction of Section 2(a) below, the Fund Parties agree to
commence, not later than March 11, 2016, a tender offer by the Fund for 100% of
its issued and outstanding ARPS at a price equal to 95.5% of the $25,000 per
share liquidation preference of the ARPS (i.e., a tender offer of $23,875 per
ARPS share), scheduled to expire as of the close of the New York Stock Exchange
on the 20th business day following commencement (such date, as it may be
extended in accordance with the terms of the Tender Offer, the “Expiration
Date”), subject only to substantially the same conditions as are set forth in
Appendix A hereto (the “Tender Offer”). The Fund hereby agrees that if, as of
the Expiration Date of the Tender Offer, all of such conditions are satisfied or
in its sole discretion, waived, it shall accept for payment all ARPS properly
tendered pursuant to the Tender Offer.

2. Agreements and Obligations of the RiverNorth Parties.

The RiverNorth Parties hereby agree and undertake that:

(a) If the Tender Offer is conducted by the Fund, RiverNorth shall tender
one-hundred percent (100%) of its holdings in ARPS of the Fund, such that
RiverNorth would have no holdings in the ARPS following completion of the Tender
Offer.

(b) The RiverNorth Parties shall, for a period of three (3) years from and after
the date that the Tender Offer is completed, (i) refrain from directly or
indirectly purchasing any ARPS of the Fund, (ii) refrain from directly or
indirectly making or supporting any shareholder proposals concerning the Fund
including, without limitation, any nomination of a candidate for Director of the
Board of Directors of the Fund (the “Board”), (iii) vote in accordance with the
Board’s and management’s recommendations on any matters affecting the Fund to
the extent deemed consistent with the RiverNorth Parties’ contractual
obligations to their clients and not inconsistent with their fiduciary duties,
(iv) refrain from directly or indirectly soliciting or encouraging others to
vote against the Board’s and management’s recommendations on any matters
affecting the Fund; and (v) refrain from directly or indirectly



--------------------------------------------------------------------------------

proposing, or making any filing with respect to, any form of business
combination, restructuring, recapitalization, dissolution or similar transaction
involving the Fund, including, without limitation, a merger, tender or exchange
offer, open-ending, share repurchase or liquidation of the Fund’s assets.

(c) The RiverNorth Parties shall, for a period of three (3) years from and after
the date that the Tender Offer is completed, (i) refrain from directly or
indirectly making or supporting any shareholder proposals concerning any other
existing or future registered investment company advised, sub-advised,
distributed or sponsored by JPMIM or their affiliates (“Other JPMIM Funds”)
including, without limitation, any nomination of a candidate for trustee or
director of the Other JPMIM Funds, (ii) vote in accordance with the applicable
board of trustees/directors’ (or similar body, a “board”) and management’s
recommendations on any matters affecting Other JPMIM Funds to the extent deemed
consistent with the RiverNorth Parties’ contractual obligations to their clients
and not inconsistent with their fiduciary duties, (iii) refrain from directly or
indirectly soliciting or encouraging others to vote against the applicable
board’s and management’s recommendations on any matters affecting Other JPMIM
Funds; and (iv) refrain from directly or indirectly proposing, or making any
filing with respect to, any form of business combination, restructuring,
recapitalization, dissolution or similar transaction involving Other JPMIM
Funds, including, without limitation, a merger, tender or exchange offer,
open-ending, share repurchase or liquidation of the assets of Other JPMIM Funds.

3. Release of Any Claims; Covenants Not to Sue.

(a) Subject to and upon completion of the Tender Offer, each of the RiverNorth
Parties, on behalf of itself, its heirs, beneficiaries, administrators, personal
representatives, successors, assigns, parents, subsidiaries, shareholders,
affiliates, and predecessors, as applicable, in exchange for the agreements and
other consideration in this Agreement, (i) does hereby compromise, settle, and
absolutely, unconditionally, and fully release and forever discharge each of the
Fund Parties and their current and former respective successors, subsidiaries,
affiliates, employees, officers, directors, trustees, managers, investors and
shareholders, and each of their respective attorneys, administrators, personal
representatives, insurers and assigns (together, the “Released Fund Parties”) of
and from any and all claims, demands, debts, liens, obligations, fees and
expenses, harm, injuries, liabilities, cause or causes of action, whether known
or unknown, claimed or alleged, asserted or unasserted, either at law or in
equity, whether statutory, in contract or in tort, of any kind or character
which it has, or owns, or may now or in the future have or own for any claims
arising out of or relating in any way to the Discussions, the Tender Offer or
RiverNorth’s acquisition of, transactions in, ownership of or holdings in the
ARPS and (ii) acknowledges and agrees that it will not now or in the future
bring any claim, action, lawsuit, arbitration proceeding or other form of action
against any of the Released Fund Parties, directly or indirectly, arising out of
or in any way connected with any claim or potential claim released under this
Agreement as referenced in sub-paragraph 3(a)(i) above, and that this Agreement
is a bar to any such claim, action, lawsuit, proceeding or other form of action.

(b) Subject to and upon completion of the Tender Offer, each of the Fund
Parties, on behalf of itself, its heirs, beneficiaries, administrators, personal
representatives, successors, assigns, parents, subsidiaries, shareholders,
affiliates, and predecessors, as applicable, in exchange for the agreements and
other consideration in this Agreement, (i) does hereby compromise, settle, and
absolutely, unconditionally, and fully release and forever discharge each of the
RiverNorth Parties and their current and former respective successors,
subsidiaries, affiliates, employees, officers, directors, trustees, managers,
investors and shareholders, and each of their respective attorneys,
administrators, personal representatives, insurers and assigns (together, the
“Released RiverNorth Parties”) of and from any and all claims, demands, debts,
liens, obligations, fees and expenses, harm, injuries, liabilities, cause or
causes of action, whether known or unknown, claimed or alleged, asserted or
unasserted, either at law or in equity, whether statutory, in contract or in
tort, of any kind or character which it has, or owns, or may now or in the
future have or own for any claims arising out of or relating in any way to the
Discussions, the Tender Offer or RiverNorth’s acquisition of, transactions in,
ownership of or holdings in the ARPS and (ii) acknowledges and agrees that it
will not now or in the future bring any claim, action, lawsuit, arbitration
proceeding or other form of action against any of the Released RiverNorth
Parties, directly or indirectly, arising out of or in any way connected with any
claim or potential claim released under this Agreement as referenced in
sub-paragraph 3(b)(i) above, and that this Agreement is a bar to any such claim,
action, lawsuit, proceeding or other form of action.



--------------------------------------------------------------------------------

(c) The RiverNorth Parties and the Fund Parties acknowledge and agree that the
releases and covenants provided in this Section 3 are in no way an admission or
acknowledgment of any liabilities, claims or causes of action that one party may
have against the other.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
provisions of Section 3(a) and Section 3(b) shall not be deemed to preclude any
claim by any party hereto alleging a breach of the terms of this Agreement.

4. No Disparagement.

For a period of three (3) years from and after the date of this Agreement, the
RiverNorth Parties, on the one hand, and the Fund Parties, on the other hand,
shall refrain from directly or indirectly disparaging, impugning, or taking any
action reasonably likely to damage the reputation of the other party or its
employees or affiliates or the current and former Directors or officers of the
Fund with respect to the subject matter of the Discussions, the Tender Offer or
RiverNorth’s holdings in the ARPS, including relating to prior discussions,
actions and communications regarding leverage alternatives, prior litigation and
related outcomes (including involving Other JPMIM Funds), the subject matter of
proxy contests (including involving Other JPMIM Funds), and Fund governance,
management, performance, compliance and related topics. The foregoing shall not
apply to any compelled testimony or production of information, either by legal
process, subpoena, or as part of a response to a request for information from
any governmental authority with jurisdiction over the party from whom
information is sought.

5. Injunctive Relief.

Each party acknowledges that a breach of its obligations under this Agreement
may result in irreparable harm to the other party for which monetary damages
will not be sufficient. Each party hereto agrees that, in the event of a breach
or threatened breach by the other party of its obligations under this Agreement,
the non-breaching party shall be entitled, in addition to its other rights and
remedies hereunder or at law, to injunctive or other equitable relief, and such
further relief as may be proper from a court of competent jurisdiction,
including specific performance of the obligations set forth in Section 2 of this
Agreement.

6. Confidentiality.

The RiverNorth Parties and the Fund Parties hereby agree to and do hereby extend
the term of the Confidentiality Agreement and their respective obligations
thereunder, until the first to occur of (i) the commencement of the Tender
Offer; (ii) the public disclosure of this Agreement or (iii) two years from the
date hereof, in the event the Tender Offer is not commenced provided that the
Fund Parties may disclose the subject matter of the Tender Offer to third
parties, including to other holders of the ARPS and to service providers and
agents who may be engaged to assist in conducting the Tender Offer, before the
Tender Offer is publicly announced. For the avoidance of doubt, the RiverNorth
Parties acknowledge that the Fund will be required to file a copy of this
Agreement with its Form TO filings in connection with the Tender Offer.

7. Term.

This Agreement shall terminate on the earlier of (i) March 11, 2016, if the Fund
has not on or before that date commenced the Tender Offer and (ii) the close of
the New York Stock Exchange on the business day next following the Expiration
Date, if the Funds have not accepted validly tendered ARPS for purchase pursuant
to the Tender Offer by such time. In the case of termination of this Agreement
pursuant to Section 7(i) and Section 7(ii), all provisions of this Agreement
shall terminate and have no further force or effect upon such termination,
except that the confidentiality obligations of the parties under Section 6
hereof and the Confidentiality Agreement shall survive the termination of this
Agreement for the period set forth in Section 6 hereof. In the case of the
completion of the Tender Offer the obligations of the parties under Sections
2(b), 2(c) 3, 4, 5, 7 and 9 hereof shall survive the termination of this
Agreement.



--------------------------------------------------------------------------------

8. Financing Efforts.

The Fund hereby agrees to use commercially reasonable efforts to enter into the
credit facility necessary to satisfy the Financing Condition (as defined in the
Offer to Purchase accompanying the Tender Offer), which is a material condition
to the Tender Offer (the “Credit Facility”) as soon as practicable following the
date hereof. The Credit Facility shall provide the Fund with financing
sufficient for the payment in full of all consideration payable in the event
that all of the holders of the ARPS tender their ARPS and the payment of all
costs and fees to be borne by the Fund in connection with the Tender Offer.

9. Miscellaneous.

(a) Notices. Any notices or other communications required or permitted hereunder
will be deemed to have been properly given and delivered if in writing by such
party or its legal representative and delivered personally or sent by e-mail or
other electronic communication, or by a nationally recognized overnight courier
service guaranteeing overnight delivery, addressed as follows:

 

If to a RiverNorth Party:

   RiverNorth Capital Management, LLC    325 North LaSalle Street, Suite 645   
Chicago, Illinois 60654    Attn:    E-mail:

If to JPMIM:

   J.P. Morgan Investment Management Inc.    270 Park Avenue    New York, New
York 10017    Attn:    E-mail:

If to the Fund:

   Pacholder High Yield Fund, Inc.    270 Park Avenue    New York, New York
10017    Attn:    E-mail:

(b) No Assignment. No Party shall assign this Agreement or its rights hereunder
without the express written consent of the other parties.



--------------------------------------------------------------------------------

(c) Agreement Separable. If any provision hereof is for any reason unenforceable
or inapplicable, the other provisions hereof will remain in full force and
effect in the same manner as if such unenforceable or inapplicable provision had
never been contained herein.

(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which will, for all purposes, be deemed to be an original. Facsimile or
electronic signatures shall have the same force and effect as executed
originals.

(e) Governing Law. This Agreement is governed by the laws of the State of New
York, without regard to the principles of conflicts of laws or choice of laws of
any state or commonwealth. Each party submits to the exclusive jurisdiction of,
and acknowledges the propriety of venue in the United States District Court for
the Southern District of New York sitting in New York County, New York, and its
appellate courts, as well as any Courts of the State of New York sitting in New
York County, New York, and the appellate courts thereof. To the extent not
prohibited by applicable law that cannot be waived, the parties hereby waive,
and covenant that they will not assert (whether as plaintiff, defendant or
otherwise), any right to trial by jury in any action arising in whole or in part
under or in connection with this Agreement, whether now existing or hereafter
arising, and whether sounding in contract, tort or otherwise. The parties agree
that any of them may file a copy of this Section 8(e) with any court as written
evidence of the knowing, voluntary and bargained-for agreement between the
parties each irrevocably to waive its right to trial by jury in any proceeding
whatsoever between them relating to this Agreement, which will instead be tried
in a court of competent jurisdiction by a judge sitting without a jury.

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters set forth herein, and there are no other
covenants, agreements, promises, terms and provisions, conditions, undertakings
or understandings, either oral or written, between them other than those herein
set forth. No subsequent alteration, amendment, change, deletion or addition to
this Agreement shall be binding upon the parties unless in writing and signed by
the parties.

(g) Further Assurances. Each party covenants, on behalf of itself and its
successors and assigns, to take all actions and do all things, and to promptly
and duly execute, acknowledge and deliver any and all such further instruments
and documents necessary or proper to achieve the purposes and objectives of this
Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above, and each party represents and acknowledges that it
possesses the requisite authority to execute this Agreement.

 

  PACHOLDER HIGH YIELD FUND, INC.     By:  

/s/ Laura Del Prato

    Name: Laura Del Prato     Title: Treasurer and Principal Financial Officer  
J.P. MORGAN INVESTMENT MANAGEMENT INC.     By:  

/s/ Laura Del Prato

    Name: Laura Del Prato     Title: Managing Director   RIVERNORTH CAPITAL
MANAGEMENT, LLC     By:  

/s/ Marc Collins

    Name: Marc Collins     Title: General Counsel and CCO   RIVERNORTH CAPITAL
PARTNERS, L.P.     By:  

/s/ Marc Collins

    Name: Marc Collins     Title: General Counsel and CCO   RIVERNORTH
INSTITUTIONAL PARTNERS, L.P.     By:   /s/ Marc Collins     Name: Marc Collins  
  Title: General Counsel and CCO



--------------------------------------------------------------------------------

APPENDIX A

TENDER OFFER CONDITIONS:

It is a condition to the Tender Offer that the Fund will not accept tenders or
effect repurchases, unless otherwise determined by the Fund’s Board, if:
(1) there have been validly tendered and not withdrawn prior to the expiration
of the Tender Offer that number of Preferred Shares which represent less than
80% of the Fund’s outstanding Preferred Shares; (2) the Financing Condition (as
defined in the Offer to Purchase accompanying the Tender Offer) has not been
satisfied or waived; (3) such transactions, if consummated, would (a) result in
delisting of the Fund’s common shares from the New York Stock Exchange;
(b) impair the Fund’s status as a regulated investment company under the
Internal Revenue Code of 1986 (which would make the Fund subject to federal
income tax on all of its net income and gains in addition to the taxation of
shareholders who receive distributions from the Fund); or (c) result in a
liquidation of the Fund or a mandatory redemption due to the failure of the Fund
to comply with the applicable maintenance amount or asset coverage requirements
in the event any senior securities are issued and outstanding; (4) there shall
be instituted or pending before any governmental entity or court any action,
proceeding, application or claim, or any judgment, order or injunction sought,
or any other action taken by any person or entity, which (a) restrains,
prohibits or materially delays the making or consummation of the Tender Offer;
(b) challenges the acquisition by the Fund of the ARPS pursuant to the Tender
Offer or the Board’s fulfillment of its fiduciary obligations in connection with
the Tender Offer; (c) seeks to obtain any material amount of damages in
connection with the Tender Offer; or (d) otherwise directly or indirectly
materially adversely affects the Tender Offer or the Fund; (5) there is any
(a) suspension of or limitation on prices for trading securities generally on
the New York Stock Exchange or other national securities exchange(s);
(b) declaration of a banking moratorium by Federal or state authorities or any
suspension of payment by banks in the United States or New York State; or
(c) limitation affecting the Fund or the issuers of its portfolio securities
imposed by federal or state authorities on the extension of credit by lending
institutions; or (6) the Board determines that effecting any such transaction
would constitute a breach of its fiduciary duty owed to the Fund or holders of
its Preferred Shares.